                                                                                                 Case 2:16-cv-00746-RFB-DJA Document 63 Filed 06/05/20 Page 1 of 2


                                                                                                 DIANA S. EBRON, ESQ.
                                                                                             1   Nevada Bar No. 10580
                                                                                                 E-mail: diana@kgelegal.com
                                                                                             2   JACQUELINE A. GILBERT, ESQ.
                                                                                                 Nevada Bar No. 10593
                                                                                             3   E-mail: jackie@kgelegal.com
                                                                                                 KAREN L. HANKS, ESQ.
                                                                                             4   Nevada Bar No. 9578
                                                                                                 E-mail: karen@kgelegal.com
                                                                                             5   KIM GILBERT EBRON
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                             6   Las Vegas, Nevada 89139
                                                                                                 Telephone: (702) 485-3300
                                                                                             7   Facsimile: (702) 485-3301
                                                                                                 Attorneys for SFR Investments Pool 1, LLC
                                                                                             8

                                                                                             9                               UNITED STATES DISTRICT COURT
                                                                                            10                                        DISTRICT OF NEVADA
                                                                                            11
                                                                                                 BANK OF AMERICA, N.A.,                              Case No.: 2:16-cv-00746-RFB-DJA
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                        Plaintiff,                   NOTICE OF SETTLEMENT AND
KIM GILBERT EBRON




                                                                                            13   vs.                                                 STIPULATION TO STAY
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                                                     PROCEEDINGS
                                                                                            14   ROYAL ESTATES OWNERS
                                                                                                 ASSOCIATION; SFR INVESTMENTS POOL
                                                                                            15   1, LLC; AND NEVADA ASSOCIATION
                                                                                                 SERVICES, INC,
                                                                                            16
                                                                                                                        Defendants.
                                                                                            17

                                                                                            18
                                                                                                        PLEASE TAKE NOTICE that Bank of America, N.A. (“BANA”) and SFR Investments
                                                                                            19
                                                                                                 Pool 1, LLC (“SFR”) have reached a settlement that includes multiple properties, including the
                                                                                            20
                                                                                                 Property at issue in this case. The settlement will resolve all claims between SFR and BANA.
                                                                                            21
                                                                                                        Based on the confidential settlement agreement, BANA and SFR have agreed to stay the
                                                                                            22
                                                                                                 litigation to allow for the parties to perform a condition precedent to the settlement. This will also
                                                                                            23
                                                                                                 provide an opportunity for BANA to discuss the potential for settlement as to its claims against
                                                                                            24
                                                                                                 Royal Estate Owners Association (the “Association”).
                                                                                            25
                                                                                                        Accordingly, BANA, SFR and the Association (collectively the “Parties”) hereby stipulate
                                                                                            26
                                                                                                 to vacate the current dispositive motion deadline of June 8, 2020, and to stay further proceedings
                                                                                            27
                                                                                                 in this case for ninety (90) days to finalize the settlement. The Parties agree that either party may
                                                                                            28

                                                                                                                                                 -1-
                                                                                                 Case 2:16-cv-00746-RFB-DJA Document 63 Filed 06/05/20 Page 2 of 2



                                                                                             1   move to lift the stay before the expiration of the ninety days if they determine the circumstances

                                                                                             2   justify doing so. The parties further request the court set a deadline for filing a status report

                                                                                             3   regarding the settlement for ninety (90) from the entry of this Stipulation and Order. This request

                                                                                             4   to stay is being made in the interest of preserving judicial resources and, as set forth above, on the

                                                                                             5   basis of a material term of the Settlement Agreement.

                                                                                             6

                                                                                             7    DATED this 4th day of June, 2020.                  DATED this 4th day of June, 2020.
                                                                                             8    KIM GILBERT EBRON                                  AKERMAN LLP
                                                                                             9    /s/ Jacqueline A. Gilbert                          /s/ Scott R. Lachman
                                                                                                  JACQUELINE A. GILBERT, ESQ.                        ARIEL E. STERN, ESQ.
                                                                                            10    Nevada Bar No. 10593                               Nevada Bar No. 8276
                                                                                                  7625 Dean Martin Drive, Suite 110                  SCOTT R. LACHMAN, ESQ.
                                                                                            11    Las Vegas, Nevada 89139                            Nevada Bar No. 12016
                                                                                                  Phone: 702-485-3300                                1635 Village Center Circle, Suite 200
                                                                                            12    E-mail: jackie@kgelegal.com                        Las Vegas, NV 89134
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                                                     E-mail: ariel.stern@akerman.com
KIM GILBERT EBRON




                                                                                            13    Attorneys for SFR Investments Pool 1, LLC          E-mail: scott.lachman@akerman.com
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                                                     Attorneys for Bank of America, N.A.
                                                                                            14
                                                                                                                                                     DATED this 4th day of June, 2020.
                                                                                            15
                                                                                                                                                     LEACH KERN GRUCHOW ANDERSON
                                                                                            16                                                       SONG
                                                                                            17                                                       /s/ Timothy C. Pittsenbarger
                                                                                                                                                     SEAN L. ANDERSON, ESQ.
                                                                                            18                                                       Nevada Bar No. 7259
                                                                                                                                                     TIMOTHY C. PITTSENBARGER, ESQ
                                                                                            19                                                       Nevada Bar No. 13740
                                                                                                                                                     2525 Box Canyon Drive
                                                                                            20                                                       Las Vegas, Nevada 89128
                                                                                                                                                     Phone: 702-538-9074
                                                                                            21                                                       E-mail: sanderson@lkglawfirm.com
                                                                                                                                                     E-mail: cpittsenbarger@lkglawfirm.com
                                                                                            22                                                       Attorneys for Royal Estates Owners
                                                                                                                                                     Association
                                                                                            23
                                                                                                                                        ORDER
                                                                                            24
                                                                                                                                                       IT IS SO ORDERED.
                                                                                            25
                                                                                                                                                       DATED: ________________
                                                                                            26                                                       ________________________________
                                                                                                                                                     RICHARD F. BOULWARE, II
                                                                                            27                                                       UNITED   STATES DISTRICT JUDGE
                                                                                                                                                       ________________________________
                                                                                                                                                      United Stated District Court Judge
                                                                                            28                                                       DATED this 5th day of June, 2020.

                                                                                                                                                 -2-
